Citation Nr: 0123525	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-20 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of bilateral tonsillectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel






INTRODUCTION

The appellant served on active duty from November 1951 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO).

A preliminary review of the record discloses hearing requests 
submitted by the appellant in July and September 2000, and 
January 2001 in conjunction with this claim for benefits.  A 
subsequent notation appears in the claims file indicating the 
appellant no longer desired a hearing in this matter.  In 
June 2001, a hearing clarification request was forwarded to 
the appellant.  The record reflects that the appellant did 
not respond to this inquiry.  Accordingly, the Board will 
proceed with its review of the appellant's appeal.    


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  There is no evidence that the appellant's bilateral 
tonsillectomy is manifested by symptomatic residuals.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
bilateral tonsillectomy have  not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.31, Diagnostic Codes 
6599-6520 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The RO has not has the opportunity to review the veteran's 
claim in conjunction with the VCAA and implementing 
regulations.  However, the record shows that the appellant 
was informed of the criteria necessary to establish his claim 
in the statement of the case.  He was also furnished a VA 
examination and was afforded an opportunity for a hearing.  
Additionally, the appellant has not referenced any 
outstanding treatment records.  Accordingly, the Board 
concludes that the requirements of VCAA and the implementing 
regulations have been met and the appellant is not prejudiced 
by the decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).  Separate diagnostic codes identify 
the various disabilities.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 4.1, 4.10 (2000).  Therefore, 
when there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

Where the regulations provide no specific rating for a 
disorder, it is permissible to rate under a closely related 
disease in which the functions affected, anatomical 
localizations and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The appellant's service-connected 
residuals of bilateral tonsillectomy are currently rated by 
analogy to the provisions of Diagnostic Code 6520 pertaining 
to stenosis of the larynx. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The record reflects that service connection was granted for 
residuals of bilateral tonsillectomy by rating action dated 
in April 1986.   Evidence reviewed in conjunction with this 
rating determination included service medical records which 
showed intermittent treatment between 1949 and 1951 for 
tonsillitis.  Service records reflect that the appellant was 
referred for surgical treatment in February 1954 for 
exacerbations of tonsillitis.  Based upon this evidence, 
service connection was established for residuals of bilateral 
tonsillectomy, and a noncompensable rating evaluation was 
assigned under Diagnostic Code 6599-6520.    

Under Diagnostic Code 6520, a 10 percent evaluation is 
warranted for stenosis of the larynx, including residuals of 
laryngeal trauma, when forced expiratory volume in one second 
(FEV-1) is from 71 to 80 percent of predicted value, with 
Flow-Volume Loop compatible with upper airway obstruction.  
Stenosis of the larynx warrants a 30 percent evaluation when 
there is a FEV-1 of 56 to 70 percent predicted value, with 
Flow-Volume Loop compatible with upper airway obstruction.  
38 C.F.R. § 4.97, Diagnostic Code 6520.

The residuals of the bilateral tonsillectomy may also be 
evaluated under Diagnostic Code 6516.  Diagnostic Code 6516 
provides for the evaluation of chronic laryngitis. A 10 
percent is warranted when there is hoarseness, with 
inflammation of cords or mucous membrane.  A 30 percent 
rating is assigned when there is hoarseness, with thickening 
or nodules of cords, polyps, submucous infiltration, or 
premalignant changes on biopsy.

Scars may also be evaluated under Diagnostic Codes 7803, 
7804, and 7805.  Scars, which are superficial and poorly 
nourished, which repeatedly ulcerate, warrant a 10 percent 
rating under Diagnostic Code 7803.  Scars, which are 
superficial and tender and painful on objective 
demonstration, warrant a 10 percent rating pursuant to 
Diagnostic Code 7804.  Under Diagnostic Code 7805 scars may 
be rated based upon the limitation of function of the 
affected part.

The appellant underwent VA examination in April 2000.  At 
that time the appellant reported a history of postnasal drip 
with some throat irritation since his in service 
tonsillectomy.  The appellant also reported that he was 
easily short of breath.  It was noted that the appellant had 
not smoked in many years.  The appellant denied symptoms of 
coughing or hoarseness.  

Physical examination showed the tonsils to be excised with 
moderate scarring of the tonsillar pillars.  The examiner 
noted that the palate appeared intact and mobile without any 
insufficiency.  The nasopharynx, larynx, and hypopharynx were 
evaluated as normal.  The remainder of the clinical findings 
noted on examination with respect to the oral cavity, throat, 
ears, and nose were unremarkable.  The diagnostic impression 
was status post tonsillectomy with a resultant moderate soft 
palatal scarring, but no palatal insufficiency."

To summarize, the appellant's statements describing his 
symptoms are considered to be competent evidence.  However, 
these statements must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this regard the appellant during his VA examination 
indicated that he experienced throat irritation at times and 
post nasal drip.  However, the examination showed no evidence 
of hoarseness or inflammation of cords or mucous membrane.  
Also, there was no evidence of stenosis of the larynx.  There 
was no indication that the scarring was tender or painful or 
that there was repeated ulceration.  Accordingly, it is the 
judgment of the Board that the preponderance of the evidence 
is against the appellant's claim.


ORDER

Entitlement to an increased evaluation for residuals of 
bilateral tonsillectomy is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

